Citation Nr: 0817129	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  96-37 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 17, 
1999, for nonservice-connected pension.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active duty service from November 1974 to 
October 1976.

The PTSD claim comes before the Board of Veterans' Appeals 
(BVA or Board) from a June 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Hartford, Connecticut.  The earlier effective date claim 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a January 2001 rating decision of the RO in St. 
Petersburg, Florida.

It is noted that in the past each issue was separately 
adjudicated, because the veteran had different a 
representative for each issue.  However, correspondence 
submitted by Daniel G. Krasnegor in June 2007 indicated that 
he now represents the veteran as to both issues on appeal.  
Such correspondence was accompanied by an updated VA Form 21-
22a, "Appointment of Individual as Claimant's 
Representative."

It is additionally noted that the veteran had a hearing in 
January 1999 before a Veterans Law Judge (VLJ) who is no 
longer at the Board.  That hearing addressed the claim of 
entitlement to service connection for PTSD.  In September 
2002, he had a hearing on his earlier effective date claim, 
with a different VLJ who has also left the Board.  

In February 2008, his representative indicated that a new 
hearing was not desired.  Because the same individual now 
represents the veteran as to both issues on appeal, the 
February 2008 response is reasonably construed as indicating 
that he did not want a new hearing on either issue.   

Procedurally, it is noted that the veteran's PTSD claim was 
denied by the Board in May 1999.  He then appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  A Joint Motion For Remand and to Stay Further 
Proceedings (Joint Motion) was issued in November 1999.  A 
CAVC Order, also issued in November 1999, vacated the May 
1999 Board decision and remanded
the claim for further development per the terms of the Joint 
Motion. 

Next, in separate decisions issued in March 2003, the Board 
denied both the veteran's PTSD claim and his earlier 
effective date claim.  He subsequently appealed those 
decisions to the CAVC.  Both claims were addressed in an 
Amended Joint Motion for Remand, signed by the Secretary and 
the his before the CAVC, requesting that the claims be 
remanded for further development.  In January 2004, the CAVC 
issued a decision vacating the Board's March 2003 decisions, 
and remanding the claims for further development per the 
terms of the Amended Joint Motion for Remand.

Most recently, the Board issued two decisions in December 
2005.  One decision denied the veteran's PTSD claim and the 
other denied the earlier effective date claim.  The veteran 
again appealed to the CAVC.  In a March 2007 CAVC Order, the 
Board decisions were vacated and remanded for development 
consistent with a March 2007 Joint Motion.  


FINDINGS OF FACT

1.  In a rating decision issued on February 24, 1997, the RO 
denied a claim of entitlement to nonservice-connected pension 
benefits.

2.  A review of the record does not demonstrate that a 
substantive appeal was perfected as to the February 24, 1997, 
rating decision; a VA Form 9 that was timely submitted was 
nonresponsive to the issue of nonservice-connected pension 
benefits and instead addressed only the PTSD claim.

3. The veteran's most recent application for nonservice-
connected pension benefits was received on August 17, 1999.

4.  No communication or medical record following February 24, 
1997, and prior to August 17, 1999, may be interpreted as an 
informal claim of entitlement to nonservice-connected pension 
benefits.

5.  The veteran did not engage in combat with the enemy.

6.  The veteran's claimed in-service stressor of serving on a 
burial detail is not credible and is not corroborated by 
service records or other credible evidence.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 17, 
1999, for the award of nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2007).

2.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  



I.  Earlier Effective Date

Historically, the veteran's initial claim of entitlement to 
nonservice-connected pension benefits was received in 
February 1994.  The claim was denied in a November 1994 
rating decision.  

The veteran again sought entitlement to nonservice-conncted 
pension benefits, and that request was denied in a February 
1997 rating action.  He initiated an appeal with the 
submission of a notice of disagreement in March 1997.  In 
April 1997, the RO issued a supplemental statement of the 
case, which addressed both an already-perfected claim of 
entitlement to service connection for PTSD, and the 
nonservice-connected pension claim.  

Although labeled as a "supplemental" statement of the case, 
that correspondence clearly communicated that the nonservice-
connected pension claim was a new issue, and informed the 
veteran that he had to submit a substantive appeal in order 
for the Board to assume jurisdiction of that issue.   

In April 1997, a VA Form 9 was received by the RO.  In that 
communication, the veteran provided information regarding his 
PTSD claim.  Specifically, he referenced his alleged in-
service burial detail.  He did not reference his nonservice-
connected pension claim, and made no comments regarding an 
inability to work.  

As the RO did not construe the April 1997 VA Form 9 as a 
substantive appeal on the pension claim, that issue was never 
perfected and certified to the Board.  Rather, due to the 
absence of a substantive appeal, the February 24, 1997, 
rating decision denying entitlement to nonservice-connected 
pension benefits became final.  See 38 U.S.C.A. § 7105.

In correspondence received by the RO on August 17, 1999, the 
veteran once again sought entitlement to nonservice-connected 
pension benefits.  His claim was granted in a January 2001 
rating decision.  The RO assigned an effective date of August 
17, 2001, the date of the most recent application for pension 
benefits.

In a December 2001 letter, the veteran expressed disagreement 
with the effective date assigned for his award of nonservice-
connected pension benefits.  A statement of the case was 
issued in March 2002, and he perfected the appeal with the 
submission of a VA Form 9 later that month.  

Again, in the present case, the RO had denied the veteran's 
nonservice-connected pension claim November 1994.  Without 
question, that decision has become final.  38 U.S.C.A. 
§ 7105.  

As previously noted, the RO also denied the veteran's 
nonservice-connected pension claim in a February 1997 rating 
action.  There is a question of fact as to whether an appeal 
was perfected as to that determination.  Again, he timely 
initiated an appeal by submitting a notice of disagreement.  
A supplemental statement of the case was issued in April 
1997, clearly apprising him of the need to submit a 
substantive appeal on the pension claim if he wished to 
perfect that issue for appellate consideration.  

In response, a VA Form 9 was received by the RO in April 
1997.  However, as noted earlier, this document only 
addressed a PTSD claim and can not be reasonably construed as 
an intent to perfect an appeal on the issue of entitlement to 
nonservice-connected pension benefits.  Again, the veteran 
did not in any way allude to unemployability in the April 
1997 VA Form 9.  

Based on the foregoing, the Board concludes that the VA Form 
9 received in April 1997 does not constitute a substantive 
appeal on the issue of entitlement to nonservice-connected 
pension benefits.  Moreover, no other document of record can 
be construed as a timely substantive appeal on that issue.  
Therefore, the RO's February 1997 denial of nonservice-
connected pension benefits became final.  
As such, any effective date assigned for the veteran's award 
of nonservice-connected pension must follow the February 24, 
1997 decision.  

Having set forth the relevant procedural history, and having 
determined that such history precludes assignment of an 
effective date prior to February 24, 1997, the Board will now 
set forth the applicable law.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2007).  An award of disability pension may not be effective 
prior to the date entitlement arose. 38 C.F.R. § 3.400(b)(1) 
(2007).

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless, 
within one year from the date on which the veteran became 
permanently and totally disabled, the veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the veteran became permanently and totally disabled.  
38 C.F.R. § 3.400(b)(1)(ii)(A)-(B) (2007).

Again, following the last final denial in February 1997, the 
veteran's claim of entitlement to nonservice-connected 
pension benefits was received on August 17, 1999.  Thus, that 
date serves as the date of claim.  

Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
August 17, 1999, date selected by the RO is the earliest 
possible effective date.  To this end, if the entitlement 
arose prior to August 17, 1999, then the date of claim would 
be the later of the two, and hence the correct effective date 
as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after August 17, 1999, would 
not entitle him to an earlier effective date.

The Board has also considered whether any evidence of record 
after the last final rating decision on February 24, 1997, 
but prior to August 17, 1999, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2007).

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted between February 24, 
1997, and August 17, 1999, indicating an intent to reopen a 
claim of entitlement to nonservice-connected pension 
benefits.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  

Here, the veteran's August 1999 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
nonservice-connected pension benefits was filed earlier than 
August 17, 1999. 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33 (1993). 

Additionally, there is no evidence that the veteran was so 
incapacitated that he was unable to file a claim for pension 
for at least the first 30 days following the date on which he 
became totally disabled.  See 38 C.F.R. § 3.400(b)(1)(ii)(A)-
(B) (2007).  Therefore, assignment of an earlier effective 
date is not warranted on this basis.

The Board acknowledges the veteran's oral and written 
testimony, in which he asserted an entitlement to an earlier 
effective date based on Social Security Administration (SSA) 
records which showed that he was unemployable back in 1997.  
However, as already explained, the finality of a previous 
rating decision in February 1997, and the absence of a formal 
or informal claim until August 17, 1999, precludes assignment 
of an earlier effective date based on the SSA records.

In sum, the earliest date for which entitlement to a 
nonservice-connected pension could be granted is the date of 
receipt of the veteran's current claim, which is August 17, 
1999.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

II.  Service Connection for  PTSD

The veteran is claiming entitlement to service connection for 
PTSD.  The claims files contain a number of competing 
diagnoses, to include alcohol and drug abuse, major 
depression, anxiety disorder and several personality 
disorders.  However, for the purposes of this decision only, 
the Board has assumed that a diagnosis of PTSD has been 
established.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).

In February 1994, the veteran filed his claim for PTSD.  
Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330-10,332 (2002).

In this case, under the pre-amended regulation (as in effect 
prior to March 7, 1997), service connection for PTSD required 
a current, clear medical diagnosis of PTSD.  Under the 
amended of the regulation (as in effect March 7, 1997, and 
March 7, 2002), service connection for PTSD required medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a).  

In addition, in 1996 VA adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 
4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  As 
discussed below, the veteran's claimed stressor has not been 
verified.  Therefore, his claim fails under all versions of 
the applicable regulation, and he has not been unfairly 
prejudiced by the Board's adjudication of his claim.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's personnel file, 
to include his DA Form 20, and his discharge (DD Form 214), 
does not show, that he participated in combat.  In addition, 
the claimed stressor is not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the CAVC 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  Further, the CAVC has cited a 
provision of the VA Adjudication Procedure Manual M21-1 
("M21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, "corroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources."  

Since the M21-1 October 1995 revision, the CAVC has held that 
the requirement in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "appellant's testimony, 
by itself, cannot establish the occurrence of a noncombat 
stressor."  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also 
Cohen, 10 Vet. App. at 147.

In this case, the veteran served on active duty from November 
1974 to October 1976.  The service medical records do not 
reveal treatment for a psychiatric disability.  Further, his 
personnel records establish that he held military 
occupational specialties (MOS) as a "31M20," multichannel 
communication equipment operator and a Tac Wire Operator 
Specialist.  In April 1975, he was assigned to HHB 11th ADA 
Gp, at Fort Bliss, Texas with an MOS of "Multichannel Commo 
Equip Rpmn."  

In October 1975, the veteran was reassigned to Battery B, 2nd 
Battalion 55th ADA (WD22BO) retaining his MOS.  He failed to 
follow a lawful order of his superior in April 1976, punished 
by a forfeiture of $25.00 for one month under Article 15.  
During June 1976, he wrongly appropriated a government owned 
van, and failed to report for a Bicentennial Exhibit in El 
Paso, Texas.  He was penalized under Article 15.

In August 1976, the veteran was caught having marijuana in 
his possession resulting in additional penalties.  He 
appealed his punishment claiming that the marijuana found in 
his car did not belong to him, and argued that the extra duty 
and restrictions imposed an undue hardship.  His appeal was 
denied.

The veteran's "Enlisted Evaluation Report," dated August 
25, 1976, indicated that he "performs duties as 31M20 in a 
unit with REFORGER and STRAF missions."  His MOS was listed 
as a "Mchan Comm Equip Op" with the Battery B, 2nd Battalion 
55th ADA on September 1, 1976.  On October 7, 1976, his 
Platoon Sergeant, Platoon Leader and Battery Commander 
completed an "Enlisted Evaluation Report" for his duties as 
a "MCHAN COMM EQUIP OP E-3."

Following service, a hospitalization record from Halifax 
Hospital Medical Center reflects that the veteran was 
admitted for treatment due to depressive reaction and suicide 
attempt in June 1981.  He had been under pressure from his 
family, a recent divorce and loss of job.  His parents 
related a history that "he has been abusing drugs and has 
been quite irresponsible and can be very manipulative."  His 
personal and social history made no mention of his military 
service.  He was diagnosed with depression with suicidal 
gesture.

The post-service records next show treatment in October 1992.  
At that time, the veteran was hospitalized at a VA facility 
for alcohol dependence.  In November 1992, he participated in 
a substance abuse treatment program at the Newington, 
Connecticut, VA Medical Center (VAMC).  

A June 1993 VA occupational therapy note indicated that he 
succumbed to peer pressure from co-workers to drink after 
work resulting in a recurrence of alcohol dependence.  He 
underwent hospitalization for alcohol abuse detoxification in 
July 1993 and again in October 1993 at the Veterans Home and 
Hospital in Rocky Hill, Connecticut.  He related a history of 
alcoholism and near continuous abuse of cannabis since 1973.  

Moreover, a September 1993 letter written by H. L. G., Ph.D. 
indicates that the veteran grew up in an alcoholic family and 
was abused physically as a child.  He also had, in turn, been 
abusive with his spouse.

In February 1994, the veteran filed an Application for 
Compensation or Pension related to PTSD.  In April 1994, he 
filed a supplemental statement endorsing symptoms of anger, 
sleep disorders, depression, anxiety reaction, numbness, 
guilt, grief, isolation, loss of interest in pleasurable 
activities, low tolerance to stress, problems with authority, 
substance abuse, a lack of self esteem, and disturbing 
memories.  He stated that his disability was "P.T.S.D. 
stemming from childhood abuse."  He added that he served in 
the Vietnam era.

A VA hospitalization record in November 1995 recorded the 
veteran's history that "[s]ince 1993, he has been troubled 
by the memories of childhood sexual abuse and his noncombat 
experience in the Vietnam Era.  His job was to bury dead 
soldiers."  In a November 1995 letter, he again indicated 
that he served on a burial detail while on active duty in 
Vietnam.  He stated that he performed that job for about 
seven months.

In a VA Form 21-4138 filed in December 1995, the veteran 
described his claimed stressors as follows:

I was with B BTRY 2nd BN 55th ADA 11th GP (WD 
22 BOC), 11/1/74 to 10/29/76.  I wanted 
to go in country, but was not allowed.  I 
was on burial detail for 6 months and 
buried a lot of Vets.  Until Recently I 
started under Phys. Care with Dr. [  ] at 
Newington VA.  Ever since the burial 
detail I just can't deal with death - 
especially Military.  I have nightmares 
and great depression one time in 1975 at 
a burial detail a mother of dead Vet 
screamed "Why wasn't it you."  I've 
never forgotten that.  I go to pieces, 
Start crying etc., etc.  I was at Rocky 
Hill Veterans Hospital the second time 
and I had a flashback.  I was working at 
the Veterans Cemetery in Middletown 
mowing the grass at the cemetery.  The 
graveyard is huge there.  I had a flash 
back and I'am (sic) scared to death of 
anything dealing with death or funerals.  
I left Rocky Hill that same week.  I have 
low tolerance to stress, anger, 
depression, grief, sleep disorders, and 
substance abuse to help medicate myself.  
Its been 20 years but I do know that I 
suffer from PTSD.  I worked for Pete at 
the Graveyard in Middletown.  I am under 
psychiatric care here at Newington VA.  I 
am Disabled under SSA.  Please help me.

In January 1996, the veteran sent a correction to the record 
indicating that he had his flashback in the cemetery at 
Middletown.  He submitted a lay statement from his co-worker 
to prove that he worked at the cemetery and had a flashback.  
The lay statement reads as follows:

To Whom it may concern,

[The veteran] was assigned to the State 
Veterans Cemetery in Middletown as a 
patient worker from the Veterans Home and 
Hospital where he resided on 9-23-94.  
[The veteran] ended his employment on 9-
28-94 for reasons unknown.  [The veteran] 
was a good worker in the short time he 
was with us.

On VA PTSD examination in May 1996, the veteran reported to 
the examination intoxicated consuming half a pint of Vodka 
prior to his arrival.  He reported the following stressor 
history:

The veteran grew up in Florida.  His 
father was an alcoholic, and physically 
and sexually abusive towards the veteran 
and his mother.  At age 10 or 11, the 
veteran was molested by his father and he 
was often whipped and locked in a closet 
for no reason, by his father, when he 
used to come home intoxicated.  The 
veteran graduated from high school in 
1976 with average grades and he worked at 
a different job for one year and enlisted 
in the Army to get away from his father.  
The veteran reported that at that time he 
was scared of men around him.  The 
veteran completed his boot camp at 
Jackson, South Carolina, without any 
problems.  After that he went to Fort 
Gordon, Georgia, for AIT.  He had six to 
eight weeks training for 
telecommunications and then he went to 
Fort Bliss, Texas, while waiting to go to 
Vietnam.  He worked for burial detailing 
and complete two years of service there 
and then got out.  The veteran reported 
at his job of burial detailing, he was a 
color guard who buried dead people who 
came from Vietnam or went to the funeral 
parlor and arranged other burial details 
including 21 gun salute.  He had never 
seen a dead body before he went into the 
Army and reported one incident when a 
women at her son's burial screamed at him 
and said "Why could not be you."  The 
veteran reported after that he had 
nightmares of that woman for about three 
weeks and since then he often had 
nightmares of graveyards and he finds 
himself with other people in a graveyard, 
but he is kind of floating downward, gets 
scared of that and wakes up.

The veteran further described a long history of alcohol and 
substance abuse that started in high school and became 
serious when he was in the service during his burial 
assignment.  At that time, he was drinking every day, and 
used other drugs like marijuana, LSD, cocaine, heroin, 
valium, Quaaludes, etc.  The examiner offered a diagnosis of 
alcohol dependence and mild PTSD, although it was later 
commented that the veteran did not meet all the criteria for 
PTSD at the time of examination.  It was further noted that 
the examiner was unable to perform a very reliable mental 
status examination.

A December 1996 treatment summary from the VA Medical and RO 
Center in White River Junction, Vermont, noted the veteran's 
history of serving on burial duty for six months.  The 
examination report included the following history:

I was with an Air Defense Artillery Unit 
in Texas.  I was on a burial detail and 
we serviced all of Texas and most of New 
Mexico.  There were normally 12 of us.  
Names I don't remember.

We went to the funeral parlor for the 
service, which was normal because we 
usually carried the casket out of the 
service.  We loaded the body in to the 
hearse.  Then we met the families at the 
graveyard and unloaded the body out of 
the hearse on to the thing that lowers it 
in to the ground.  I can't remember if it 
was Catholic or Prostestant, but there 
was a priest or minister there who have a 
short eulogy.  After that, we lined up 
and gave a 21 gun salute.  After that, we 
folded the flag off the casket and it was 
my job to present it to the family.  I 
chose to hand it to the mother And that's 
when she put me in shock, screaming at me 
in grief,: "Why wasn't it you? Why 
wasn't it you?"  And that kind of put me 
in shock because I wondered "Why wasn't 
it me?"

At first I was upset, but I didn't show 
my emotions.  We were trained we couldn't 
show our emotions.  I was scared and 
frightened inside of me.  I was confused 
because I couldn't figure out, "why 
wasn't it me?"  I felt guilty why it 
wasn't me.  The guy was about my age.  I 
didn't know how he got killed.  I went 
out that night and got really drunk not 
to feel the pain.  To this day I have 
intrusive memories about this.

The examiner noted that none of the veteran's current 
symptoms of PTSD appeared to be related to his childhood 
experiences.

A September 1996 statement from a Dr. Lorenzo diagnosed with 
the veteran with PTSD and alcohol dependence.  Dr. Lorenzo 
reported the veteran as being a "Vietnam Veteran who had 
been in charge of burial detail from 1975 to 1976.  As a 
consequence of his war trauma he suffers from recurrent 
intrusive recollections of dead soldiers and their families, 
nightmares of dead soldiers coming back from the dead, and 
bereft families accusing him of my he was alive and not their 
sons."

In a VA Form 9 filing received in January 1997, the veteran 
described nightmares starting after his discharge from 
service that worsened.  He had resorted to alcohol use to 
treat his symptoms.

In March 1997, the veteran responded to the RO's request for 
additional information regarding his burial duty assignment 
by submitting a copy of Special Orders from the Headquarters 
US Army Air Defense Center and Fort Bliss indicating that he 
was awarded "S36K20" pursuant to Para 2-24a(2)(c) AR 600-
200, while assigned to PFC 31M20 B Btry, 2d. Bn., 55th, ADA, 
11th ADA (WD22BO C), effective November 14, 1975.  He further 
submitted a statement in April 1997 that, in pertinent part, 
stated as follows:

As far as the letter you sent me Dated 
Feb 24th you never sent me the VA Form 
21-4138.  Because of my PTSD Dates and 
times I really Don't Remember.  After 
being sober for awhile I have come up 
with some dates.  First of all I was 
always with B Btry, 2nd B.N. 55 ADA, 11th 
ADA.  Shortly after I was awarded this 
second MOS which was November 14, 1975, I 
was attached to the Burial detail.  I am 
sending you this special order.  I think 
I was on this burial Detail from April 
1976 to Sept 1976.  I believe I was 
honorably discharged in Oct of 76

In a VA Form 9 filing received in April 1997, the veteran 
disputed the RO's findings with the following statement:

Dates and times I do not remember.  Even 
though Combat did stop in May 75, It 
still doesn't mean that (1) I was not on 
a burial detail (2) I did not bury some 
Viet Nam Vets (3) I did view some Dead 
Bodies as part of my detail.

(emphasis original).  In a separate letter dated April 1997, 
he clarified as follows:

Looking over the last letter you sent me 
Dated 2/12/97 you state the VA has a 
problem with my PTSD claim.  Because of 
my PTSD I have a problem with Dates times 
& places.  I think I was on that Burial 
Detail before May of 1976.  I know that 
it was after I received another MOS Dated 
19 November 1975.  Here is that copy.  
Also, you stated my DD 201 file shows 
that from 4/24/75 to 10/15/75 I was 
assigned to HHB 11th ADA GP  Then I was 
assigned to BTRY 2/55 ADP.  Wrong!  I was 
never assigned to another Btry.  On the 
copy I am sending you, you can see that B 
BTRY 2nd/55 ADA 11th ADA (WP22BoC) was all 
one Battalion.  I was never with an ADP 
group as your letter stated.  I was 
assigned to a burial detail.

I am going to meet with my Mother this 
week because she claims she has some of 
my old Army letters.  Maybe I can come up 
with something else.

The veteran appeared and testified before the RO in June 
1997.  He stated that, upon his arrival at Ft. Bliss, he 
spent some time working within his MOS of multichannel 
communications.  In approximately August 1975, he was placed 
on burial detail and continued those duties until the time of 
his discharge 6-months later.  The burials were at Fort Bliss 
and at another location in Alamogordo, New Mexico, that 
appeared to be a military base.  

He testified that he attended approximately 100 funerals 
performing duties such as rifleman, pallbearer and flag 
handler.  He recalled writing to his mother indicating that 
he was having difficulty performing his duties.  He had never 
attended a funeral prior to his duties, and had nightmares 
afterwards.  He had a period of alcoholism, and did not 
understand the nature of his PTSD problems until he started 
working in a cemetery at which time he had a flashback.  He 
recalled drinking in service, but did not consider himself to 
have a drinking problem.  

Later that month, the veteran submitted a photocopy of a 
letter dated "August 76" stating as follows:

Dear Mom & Dad, 
	Reviewed your letter and was glad to 
hear from you.  Tell **** to keep up the 
good work.  Things are the same here.  
Just as hot as FLA.  The burial detail I 
am on is not as good as expected.  I hate 
being around death.  I feel really guilty 
a lot of times!  So hope you and Dad are 
doing well.  Not to much longer to go 
till I am out.  Say hello to everybody 
for me.

A May 1998 VA clinic record recorded the veteran's history of 
being sexually molested by an "older man" at age 10 or 11.

In January 1999, the veteran appeared and testified before 
the Board.  He reported that he initially served in 
communications stationed at Ft. Bliss while assigned to B 
Battery in the 2nd 55th Air Defense Artillery.  He was 
transferred to burial detail, assigned to the Headquarters 
Battery of the 2nd 55th Air Defense Artillery, in 
approximately April 1976.  He volunteered for burial detail, 
and worked with a group 7 to 10 servicemates.  He had been 
selected because he was a "good troop."  

He was unclear as to whether he had been burying Vietnam 
veterans as the war had ended prior to his burial detail.  He 
drove the van to the burials, participated in the 21-gun 
salute and witnessed the presentation of the flag.  He had no 
other duties related to his prior MOS.  He recalled attending 
over 50 services.  He never required temporary duty orders 
(TDY) because all of the burials involved day trips.  He 
recalled one particular incident as follows:

Q.  There is a statement in your record, 
I believe, that, uh, you reported to, uh 
- when you had actually - I assume was 
not part of the burial detail but on one 
occasion you had actually notified the 
family members on the death of their son?

A.  Yes, sir.

Q.  Why did this occur?  It was usually 
done, I had thought, by officers.

A.  Well, it - it wasn't as much as that 
as is - that on one detail after the, uh, 
-- the ceremony the lady who was 
presented the flag, of course by an 
officer, pointed at me and screamed, why 
wasn't it you and - and, after that I 
just - I just couldn't handle it, so- 

A February 1999 letter from the veteran's brother stated as 
follows:

THIS LETTER IS TO HELP SUPPORT MY 
BROTHERS CLAIM THAT HE WAS ON A BURIAL 
DETAIL ASSIGNMENT PRYOR [sic] TO HIS 
E.T.S AT FT. BLISS, TEXAS.  I REMEMBER 
THIS BECAUSE I USED TO KID HIM ABOUT 
WORKING AT A CEMETARY WHEN HE RETURNED 
HOME.

A November 1999 letter from the veteran to his attorney, 
submitted in support of the claim, reads as follows:
 
Please note on 10/01/75 I was a PFC (E-
3).  Around the time of being on the 
burial detail I was demoted on the burial 
detail.  I was demoted to PV2 on 6/28/76.  
That was around the time I was demoted 
(Chapter 15? 13).  I messed up on the 
burial detail?

A March 2000 certified statement from the veteran's father 
stated that the August 1976 letter submitted by the veteran 
was found among military letters and pictures that he had 
sent while he was in the US Army.  The RO requested a copy of 
the original letter in August 2001.  The veteran's attorney, 
however, indicated that the letter was not available.  See RO 
Memorandum dated October 10, 2001.

In February 2003, the veteran submitted a statement from his 
sister that, in pertinent part, stated as follows:

In June of 1976, my husband, son and I 
drove out to California to visit 
relatives for a vacation.  We stopped in 
Ft Bliss where my brother was stationed.  
To my surprise, we got to watch my 
brother perform his duties of Burial 
Detail, at the chapel.  I saw my brother 
perform in the [illegible] presenting the 
flag.

A February 2003 letter from the veteran recalled that his 
sister visited him in 1976 and witnessed him performing 
burial details.  

Upon review of the entire record, the Board finds, by a 
preponderance of the evidence, that the veteran's claimed 
inservice stressor of serving on a burial detail is not 
credible nor corroborated by service records or other 
credible evidence.  At the outset, the veteran has given 
conflicting assessments as to when he served on burial 
detail, such as "burial detail in 1975," beginning "about 
August 75," "April to October 1976."  He has generally 
alleged serving a six month detail, and being discharged 
while performing burial detail.  He presented a letter from 
his sister attesting to personal knowledge that he performed 
burial detail in June 1976, and another letter he attests was 
written in August 1976 describes his participation in burial 
details.

The veteran's personal records document that his official MOS 
was as a "31M20" multichannel communication equipment 
operator and a Tac Wire Operator Specialist.  He arrived at 
Fort Bliss in April 1975 and was originally assigned to HHB 
11th ADA Gp, at Fort Bliss, Texas.  He was reassigned to 
Battery B, 2nd Battalion 55th ADA (WD22BO) on October 9, 1975, 
with an MOS multichannel communication equipment.  

In June 1976, he was penalized under Article 15 with a 
reduction to PV2/E-2 and restrictions to the Battalion Dining 
Facility with extra duty for 14 days.  In August 1976, he was 
again penalized under Article 15 with restrictions to the 
Battalion Dining Facility for 7 days with extra duty for 14 
days.  

Also in August 1976, he received an evaluation for 
"perform[ing] duties as 31M20 in a unit with REFORGER and 
STRAF missions."  In September 1976, his MOS was changed to 
a "Mchan Comm Equip Op" with the Battery B, 2nd Battalion 
55th ADA on September 1, 1976.  On October 7, 1976, he was 
given an evaluation for the performance of these duties.

As shown above, the veteran's personnel records demonstrate 
that he was given performance evaluations for duties as both 
a multichannel communication equipment operator and "Mchan 
Comm Equip Op" for the claimed period of burial detail.  His 
allegations that he solely performed burial detail during 
this time period is contradicted by the evaluation reports 
filed by his supervising superiors.  Certainly, the service 
records, in and of themselves, do not establish nor tend to 
corroborate the fact that he performed burial detail.

The Board next finds that the veteran's descriptions of 
burial details are themselves inconsistent and contradictory.  
His most descriptive stressor concerns an occasion wherein, 
during a burial ceremony, a deceased soldier's mother 
personally addressed him wondering why he had not been the 
soldier killed.  His survivor guilt stems from this alleged 
incident.  A December 1996 treatment summary from the VA 
Medical and RO Center in White River Junction, Vermont, 
recorded his version of this event as follows:

. . . it was my job to present [the flag] 
to the family.  I chose to hand it to the 
mother And that's when she put me in 
shock, screaming at me in grief,: "Why 
wasn't it you? Why wasn't it you?"  And 
that kind of put me in shock because I 
wondered "Why wasn't it me?" 

(emphasis added).  

In June 1997, the veteran testified before the RO to 
performing duties as a flaghandler.  However, he recanted 
this version of events while testifying before the Board in 
January 1999 as follows:

Q.  There is a statement in your record, 
I believe, that, uh, you reported to, uh 
- when you had actually - I assume was 
not part of the burial detail but on one 
occasion you had actually notified the 
family members on the death of their son?

A.  Yes, sir.

Q.  Why did this occur?  It was usually 
done, I had thought, by officers.

A.  Well, it - it wasn't as much as that 
as is - that on one detail after the, uh, 
-- the ceremony the lady who was 
presented the flag, of course by an 
officer, pointed at me and screamed, why 
wasn't it you and - and, after that I 
just - I just couldn't handle it, so- 

(emphasis added).

The veteran's allegations regarding this alleged stressor are 
completely contradictory and irreconcilable.  The falsity of 
this alleged stressor, when viewed in the context of his 
service personnel records documenting his evaluations for his 
stated MOS's during the claimed period of burial detail, 
renders his entire recitation of the alleged inservice 
stressors as not credible.  There is statement from his 
father recorded in 1981 indicating that he "can be very 
manipulative."  The Board finds that his allegations are not 
credible and hold no probative value.

In support of his claim, the veteran has presented evidence 
that he claims corroborates his burial detail in service.  
For instance, he has presented a photocopy of a letter he 
allegedly wrote in August 1976 wherein he mentioned burial 
detail duties.  However, VA cannot verify the authenticity of 
that document because, according to his counsel, the original 
copy of that document that allegedly existed in 1997 cannot 
be produced.  Interestingly, this document makes no mention 
of the fact that he was substantially restricted to base 
during this time period as punishment for his Article 15 
violations.

The veteran has also presented a written statement from his 
sister who attests to personally observing him perform burial 
details in "June 1976."  As indicated above, the service 
personnel records document that he received an evaluation for 
his duties "perform[ing] duties as 31M20 in a unit with 
REFORGER and STRAF missions" for this time period.  
Additionally, the Article 15 punishments reflect that he was 
confined to the base for a substantial period of time in 
either June or August 1976.  

An additional statement from his brother purports to 
recollect that the veteran performed burial details, and a 
signed statement from his father indicates that the veteran 
had obtained from the home some letters written during the 
military days.  The overwhelming evidence in this case, most 
contemporaneous in time to the actual events, counters the 
veteran's assertion that he performed burial details in 
service.  The Board must find that these documents purporting 
personal knowledge of particular events are not credible.

In order for a grant of service connection for PTSD to be 
warranted there must be credible evidence of a claimed 
inservice stressor.  In this case, despite the efforts of the 
RO, there has been no verification of the claimed stressor.  
Rather, the information provided by the United States Army 
indicates that the veteran's MOS during the claimed time 
period is accounted for in evaluation reports.  

There is no evidence in any of the veteran's service records, 
to include his evaluation and disciplinary reports, or in his 
service medical records, to show that he served on a burial 
detail.  The family member statements are inconsistent with 
the known facts of the case, are unreliable and not credible.  
Accordingly, his claimed stressor is not verified.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's earlier effective date claim arises from his 
disagreement with the initial rating assignment following a 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, regarding the earlier effective date 
claim, no further notice is needed under VCAA.

Regarding the PTSD claim, the unfavorable rating decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial rating decision, the RO did not err 
in not providing such notice.  Rather, the veteran has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in November 2004 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Furthermore, records associated with a 
disability determination by the Social Security 
Administration (SSA) are also affiliated with the claims 
file.  

Specifically regarding stressor verification, the RO 
contacted the military records clerk at Fort Bliss.  From 
that communication it was learned that after 2004, all 
retired veteran's records were sent to the National Archive 
Records Administration (NARA).  Later in June 2005, the RO 
sent a letter to NARA requesting any records pertaining to 
the veteran between October 1975 and October 1976.  

From e-mail correspondence in August 2005 between the RO and 
the veteran's representative, it is indicated that the NARA, 
in responding to the RO's request for records, directed the 
RO to contact the National Personnel Records Center (NPRC).  
A prior search of records through NPRC had been conducted in 
2000.  

Later in August 2005, the RO was instructed by the veteran's 
representative to proceed with adjudicating the PTSD claim 
without waiting for a response from NPRC.  Upon receiving a 
signed statement to this effect, the matter was certified to 
the Board.  The claim was then denied by the Board in 
December 2005.  

However, as noted in the March 2007 Joint Remand, the veteran 
had not been entirely informed of the trail of research 
requests described above, and thus had no reason to know that 
new records may have been sent to NPRC in 2004, subsequent to 
the prior 2000 research request that had proved fruitless.  

Accordingly, it was determined that his waiver of additional 
development was uninformed.  On that basis, in a March 2007 
CAVC Order, the December 2005 Board denial of the veteran's 
claim of entitlement to service connection for PTSD was 
vacated. 

The Board here notes, however, that in November 2005, 
personnel records from NPRC were added to the claims folder.  
In fact, they were of record at the time of the December 2005 
Board denial.  The response from NPRC did not indicate that 
they had any additional records pertaining to the veteran.  
In fact, with respect to Staff Daily Journals, which had been 
requested, it was stated that such documents would be located 
at NARA.  

However, as explained above, a research request had already 
been made to NARA, which led to instructions to contact NPRC.  
Clearly, the search for records has become circular.  

Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Further regarding the duty to assist, the veteran's 
statements in support of his claim are of record, including 
testimony provided at BVA hearings in January 1999 and 
September 2005.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an effective date prior to August 17, 1999, 
for nonservice-connected pension is denied.

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


